EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mathieu Miron on 6/14/2022.

The application has been amended as follows: 

Claims 10 now states -- A ladder rack for supporting a ladder on a vehicle, the ladder rack comprising: a supporting arrangement anchored only along a single edge area of a rooftop, the supporting arrangement comprising a first load-bearing member entirely extending over the rooftop within an edge of the rooftop and a second load-bearing member extending substantially parallel to the first load-bearing member with a lateral offset, outside the rooftop and away from the edge of the rooftop; and
a ladder-supporting arrangement for holding the ladder, the ladder-supporting arrangement connecting to the first load-bearing member and to the second load-bearing member for supporting a weight of the ladder, the ladder-supporting arrangement comprising a fixed bar arrangement for holding a first portion of the ladder, the fixed bar arrangement being secured to the supporting arrangement; wherein the vehicle comprises a sliding door on a same side of the vehicle as the ladder rack, wherein the fixed bar comprises a wall support member which secures the fixed bar to a side wall portion of the vehicle which is not the sliding door and which is rearward from a most rearward location reachable by the sliding door; and wherein the ladder rack only occupies a narrow band along the single edge of the rooftop; and wherein the ladder is always located laterally away from the edge of the rooftop, on a side of the vehicle. --

Claims 14 and 16 are cancelled.

Claim 15 is now dependent on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734